DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Barefoot et al. (US 2010/0035038, “Barefoot”) in view of Feinstein et al. (US 2009/0324899, “Feinstein”), do not disclose or suggest: A portable electronic device comprising:  a display; a touch sensing device positioned over the display; and an enclosure enclosing the display and the touch sensing device, the enclosure including a glass member comprising: a central portion positioned over the display and defining: a central front surface having a central front compressive stress region and a central rear surface having a central rear compressive stress region, the central front compressive stress region extending to a first depth from the central front surface and the central rear compressive stress region extending to a second depth from the central rear surface; and a peripheral portion at least partially surrounding the central portion and defining: a peripheral front surface having a peripheral front compressive stress region and a peripheral rear surface having a peripheral rear compressive stress region, the peripheral front compressive stress region extending to a third depth, greater than the first depth, from the peripheral front surface and the peripheral rear interior compressive stress region regions extending to a fourth depth from the peripheral rear surface that is greater than the second depth. 	The closest prior art of record, Barefoot, teaches a strengthened glass article for use in display devices (e.g., [0048]) and teaches glass sheets having various thicknesses and compressive stress depths ([0041], [0044], [0045]). Barefoot fails to teach that the glass member has different peripheral and front compressive stress depths and that the peripheral front and rear depths extend to different depths than the corresponding front and rear central compressive depths within the glass layer (i.e., therefore those regions have undergone different amounts of chemical strengthening). 	While Feinstein teaches an embodiment wherein the peripheral portions of the glass sheet remain unexposed (e.g., see Feinstein Fig. 6B, having a glass sheet that is completely wrapped by the housing such that only the outward facing surface is exposed), Feinstein fails to teach the claimed depth of compressive stresses and it would not have been obvious to have applied different peripheral and front compressive stress depths such that the peripheral front and rear depths extend to different depths than the corresponding front and rear central compressive depths within the glass layer. That is, there is no teaching in the prior art to apply different levels of strengthening treatment to different areas of a glass sheet so as to provide the sheet with different depths of layer on the front and rear surfaces of the periphery and the front and rear surfaces in the center of the glass layer. Therefore, the claimed glass article having different compressive stress layer depths in the periphery than the center region it would not have been obvious at the time of the invention to the person of ordinary skill in the art.	The combination of elements as set forth in the independent claims 21, 28, and 35 and dependent claims 22-27, 29-34, and 36-40 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782